Citation Nr: 0931197	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than June 21, 2004 
for service connection for post-traumatic stress disorder 
(PTSD), to include the issue of whether the October 2002 
rating decision which denied service connection for 
depression is clearly and unmistakably erroneous (CUE).   


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to July 1998.  

This appeal arises from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma which granted service connection for 
PTSD and assigned June 21, 2004 as the effective date of 
service connection.    


FINDINGS OF FACT

1.  The October 2002 rating decision that denied service 
connection for depression was supported by the evidence then 
of record, and it is not shown the applicable statutory and 
regulatory provisions existing at that time were incorrectly 
applied.  

2.  Thereafter, the Veteran filed a claim for service 
connection for PTSD in July 2004.  

3.  On September 27, 2004 a VA physician first determined the 
criteria for diagnosis of PTSD had been met.  

4.  The Veteran was awarded service connection for PTSD in an 
October 2004 rating decision, effective from June 2004.  





CONCLUSIONS OF LAW

1.  The October 2002 rating decision of the RO is not clearly 
and unmistakably erroneous.  38 C.F.R. § 3.105 (2008).  

2.  The criteria for a effective date, prior to June 21, 
2004, for service connection for PTSD have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The Veteran submitted his claim for service connection for 
PTSD in July 2004.  The RO sent the Veteran a letter in 
August 2004 which addressed the evidence necessary to support 
his claim, how VA could assist him and what actions were 
needed from the Veteran.  In an October 2004 rating decision 
the RO granted service connection for PTSD and assigned June 
21, 2004 as the effective date of service connection.  The 
Veteran submitted his notice of disagreement with the 
effective date assigned for service connection in June 2005.  

At the time the Veteran filed his notice of disagreement, the 
VA General Counsel had addressed the applicability of the 
notice requirements of Veterans Claims Assistance Act (VCAA) 
in such cases.  If, in response to notice of its decision on 
a claim for which VA had already given the 38 U.S.C.A. 
§ 5103(a) (West 2002) notice, VA received a notice of 
disagreement that raised a new issue, 38 U.S.C.A. § 7105(d) 
(West 2002) required VA to take proper action and issue a 
statement of the case if the disagreement was not resolved, 
but 38 U.S.C.A. § 5103(a) did not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGPREC 8-2003.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim including the assignment of 
effective dates.  

In May 2008, the Court in Goodwin v. Peake, 22 Vet. App. 128 
(2008) held that the evidentiary requirements for each claim 
under VA consideration must be addressed in a notice document 
directed, at least in part, to that claim.  In this instance, 
the RO in June 2007 sent a letter to the Veteran which 
explained how VA determined effective dates and what the 
evidence must show to support his claim for an earlier 
effective date for service connection for PTSD.  

The records identified by the Veteran have been obtained.  He 
appeared and gave testimony at a hearing before the 
undersigned Veterans' Law Judge in June 2008.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Factual Background

The Veteran submitted his original application for VA 
benefits in November 2001.  On the application he listed 
depression as one of the disabilities he was claiming should 
be service connected.  He indicated he had received treatment 
at the Naval Hospital in Beaufort, S. C. from January 1990 to 
July 1994.  

The Veterans' DD Form 214 indicated he had been a Marine and 
his awards included a Combat Action Ribbon.  On the 
application form he stated he believed he had suffered from 
depression for over ten years.  He had first thought of 
suicide in the Persian Gulf.  He believed his military 
service had contributed to his introversion and inability to 
be comfortable around and relate to people.  He had 
nightmares about the war and the men they had killed.  

Service treatment records included a psychiatric evaluation 
in April 1993.  No mental illness was found.  In May 1995, 
the Veteran was given a psychiatric screening due to his 
self-report that his wife had anxiety problems.  No diagnosis 
of a mental disorder was recorded.  September 1997 Dental 
Treatment records reveal the Veteran was taking Prozac.  A 
separation examination in April 1998 revealed the psychiatric 
evaluation was normal.  On his April 1998 Report of Medical 
Assessment, the Veteran indicated he had been treated for 
depression.  On a May 1998 Report of Medical History, the 
Veteran indicated he had had depression.  On the back of the 
document, it was noted the Veteran had a history of 
depression and was on Prozac for a while, but had stopped one 
year ago.  

In October 2002, the RO denied service connection for 
depression.  The RO found that although the Veteran had 
reported mental health problems in service, since his 
discharge examination showed no clinical findings of 
depression, and there were no further complaints, treatment 
or diagnoses, service connection was not warranted.   

The RO sent a letter to the Veteran in October 2002 informing 
him his claim for service connection for depression had been 
denied.  In March 2003, the RO received the Veteran's notice 
of disagreement with the denial of service connection for 
depression.  The Veteran informed the RO in April 2003 that 
he did not want his claim reviewed by a Decision Review 
Officer.  A statement of the case was issued to the Veteran 
in July 2003.  The next communication received from the 
Veteran by the RO was received in June 2004 and it requested 
a re-evaluation of his service-connected back and foot 
disorders.  

On June 18, 2004 the RO received a report of examination from 
a private physician which indicated the Veteran was being 
treated for depression through VA.  

In July 2004, the Veteran submitted a claim for service 
connection for PTSD.  The RO requested and received service 
personnel records which indicated the Veteran had 
participated in Operation Desert Storm and in the defense and 
liberation of Kuwait City.  On September 27, 2004 a VA Fee 
Basis psychiatric evaluation resulted in diagnosis of PTSD.  

An October 2004 rating decision granted service connection 
for PTSD and assigned June 21, 2004 as the effective date for 
the award.  The RO informed the Veteran of this grant in an 
October 2004 letter.  The Veteran submitted his notice of 
disagreement with the effective date assigned in June 2005.  
In a September 2006, the RO determined the October 2002 
rating decision did not contain CUE, and a statement of the 
case was issued to the Veteran in March 2007.  In April 2007 
the RO received the Veteran's substantive appeal.  The 
Veteran stated that VA had decided his case incorrectly 
because they never interviewed him or professionally 
evaluated him prior to denying service connection for 
depression.  

With respect to CUE in the October 2002 rating action, the 
Veteran asserts VA did not afford him a VA examination to 
determine if his psychiatric symptoms supported a diagnosis 
of PTSD.  According to the Veteran, the combination of his 
symptoms in service and his service in the Persian Gulf War 
which resulted in an award of a Combat Action Ribbon, raised 
a claim for service connection for PTSD, not simply 
depression.  

As to whether the Veteran's November 2001 claim should have 
been interpreted as including PTSD, it can only be observed 
the Veteran himself did not include it in his application, 
and there has been no medical evidence obtained or identified 
showing any medical professional considered the Veteran to be 
suffering from PTSD at that time.  Therefore, that claim 
cannot be reasonably construed as including PTSD.  

The October 2002 rating decision that addressed the 2001 
claim, however, is a final action.  The Veteran did not 
submit a substantive appeal within one year of the date he 
was notified of the denial or within sixty day of the date 
the statement of the case was issued.  38 C.F.R. § 3.103, 
20.1103 (2002).  Further, previous determinations which are 
final and binding, including decisions of service connection, 
will be accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105 (a) (2008).  As to 
whether CUE is present in a prior decision, a three-part test 
is used:

(1)  Either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied.

(2)  The error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made.  

(3)  The determination that there was CUE must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

The Veteran has not identified any facts which were not 
before the RO at the time of the October 2002 rating decision 
or any incorrect application of the statutes or regulations.  
He only asserts he should have been afforded a VA psychiatric 
evaluation.  

A breach of a duty to assist cannot constitute CUE.  Cook v. 
Principi, 318 F. 3d 1334 (Fed. Cir. 2002).  A CUE claim is an 
attack on a prior judgment that asserts an incorrect 
application of law or fact, and an incomplete record, 
factually correct in all other respects, is not CUE.  Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994).  

As the correct facts, as they were known at the time, were 
before the RO at the time of the October 2002 rating 
decision, the RO correctly applied the statutory and 
regulatory provisions in existence at that time, and no error 
has been identified of the sort which, had it not been made, 
would have manifestly changed the outcome, it may not be 
concluded the October 2002 decision contained CUE.  

With respect to the specific criteria for establishing an 
effective date, the regulations provide that effective date 
of an evaluation and award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose whichever is the later.  38 C.F.R. 
§ 3.400 (2008).  

The Veteran contends that the effective date of his award of 
benefits should be from his original application, November 
2001.  The Board disagrees.  

The regulations clearly state that the effective date is the 
date of receipt of claim or date entitlement arose whichever 
is the later.  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition; 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  
38 C.F.R. § 3.304(f) (2008).  In this instance, the first 
indication the Veteran might have PTSD was contained in 
August 2004 VA outpatient treatment records which include a 
diagnosis of R[ule]/O[ut] PTSD.  That evaluation, however, 
did not include consideration of whether the criteria for 
diagnosis of PTSD had been met.  The September 2004 VA 
psychiatric evaluation was the first report that addressed 
whether the criteria for diagnosis of PTSD had been met.  
That evaluation, for the first time, concluded with a 
diagnosis of PTSD based on the Veteran's accounts of his 
Persian Gulf War combat service.  Thus, the earliest dated 
record reflecting an actual diagnosis of PTSD is September 
2004.  That date is obviously later than both the date of the 
original claim and the explicit claim for service connection 
for PTSD.  Accordingly, there is no basis for assigning the 
award of service connection earlier than established by the 
RO.  


ORDER

The claim for revision of the October 2002 rating decision on 
the grounds of CUE is denied.  

An effective date earlier than June 21, 2004 for service 
connection for PTSD is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


